Citation Nr: 0614449	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  03-19 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1970, 
including service in Vietnam.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C., which denied, in part, service connection for diabetes, 
peripheral neuropathy, and hypertension.  After the veteran 
testified at an October 2004 Central Office hearing before 
the undersigned Veterans Law Judge (VLJ) of the Board, the 
Board remanded the claims in January 2005 for additional 
development.  In a December 2005 rating decision, the RO 
granted service connection for diabetes with a 20 percent 
rating, an evaluation that the veteran's representative 
challenged in its March 2006 informal hearing presentation.

For the reasons explained below, the issue of a higher 
initial evaluation for diabetes is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent, probative evidence of 
record reflects that the veteran did not have peripheral 
neuropathy during service, peripheral neuropathy of any kind 
did not arise within the one year after exposure presumptive 
period or for many years thereafter, and the veteran's 
peripheral neuropathy is not related to or made worse by, his 
service-connected diabetes or otherwise related to service.

2.  The preponderance of the competent, probative evidence of 
record reflects that the veteran did not have hypertension in 
service, hypertension did not arise within the one-year 
presumptive period or for many years thereafter, and the 
veteran's hypertension is not related to or made worse by, 
his service-connected diabetes or otherwise related to 
service.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
by service, is not proximately due to, the result of, or 
aggravated by the service-connected diabetes, and acute or 
subacute peripheral neuropathy may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1113, 1116, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310(a) (2005); Allen v. Brown, 7 Vet. 
App. 439 (1995).

2.  Hypertension was not incurred in or aggravated by 
service, is not proximately due to, the result of, or 
aggravated by the service-connected diabetes, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310(a) 
(2005); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) discussed both the timing 
and content of the VCAA's notice requirements.  In VAOPGCPREC 
7-2004 (July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini.  The Board is 
bound by the precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. 103, 110 (2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006).  According to GC, Pelegrini 
did not require that VCAA notification contain any specific 
"magic words," and allowed for the VCAA notification 
requirements to be satisfied by a document such as a 
statement of the case (SOC) or supplemental statement of the 
case (SSOC), as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.

Here, the RO provided VCAA notice in its May 2002 letter, 
after the veteran's May 2002 claims and prior to its initial 
denial of the veteran's claims in February 2003.  In this 
letter, the RO identified both claims and asked the veteran 
for additional evidence showing that his peripheral 
neuropathy and hypertension were incurred in or aggravated by 
service and had been treated since discharge from service.  
The RO also indicated the information or evidence needed from 
the veteran, and stated that the veteran was ultimately 
responsible for sending the needed evidence except for 
evidence kept by VA or any other federal government agency.  
To the extent that this letter did not inform the veteran of 
all of the elements of the notice requirement prior to its 
decision on the claim, such an error may be cured by a Board 
remand followed by new VCAA notification and subsequent 
readjudication of the claim.  Mayfield, 05-7157, slip op. at 
9.  That is precisely what occurred here.  After the Board's 
remand, VA provided notice in the Appeals Management Center's 
(AMC's) February 2005 letter.  In it, the AMC told the 
veteran that it was working on his claims for service 
connection for peripheral neuropathy and hypertension and 
what the evidence had to show in order to establish 
entitlement to service connection on a direct and presumptive 
basis.  The letter also indicated the information or evidence 
needed from the veteran and the respective responsibilities 
of the veteran and VA in obtaining additional Federal and 
non-Federal evidence.  The RO also wrote in bold print on 
page 3 of the letter: "Please provide us with any evidence 
or information you may have pertaining to your appeal."  VA 
thus substantially complied with the VCAA by issuing a fully 
compliant notification before readjudicating the claim in 
December 2005.  Mayfield, slip op. at 9.

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

Although the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for service connection for peripheral neuropathy and 
hypertension, he was not provided information regarding a 
disability rating or the effective date that would be 
assigned if these claims were granted.  Despite this 
inadequate notice, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Because the Board will deny both claims, any 
question as to the appropriate disability ratings or 
effective dates to be assigned is rendered moot, as there are 
no disability ratings or effective dates to assign.

Moreover, VA obtained the service medical records (SMRs) and 
all identified post-service medical records.  The RO had 
asked in the initial May 2002 letter for treatment records 
showing treatment for peripheral neuropathy and hypertension 
since service.  The veteran did not identify any specific 
records at that time, but appeared to indicate at the hearing 
that there were VA treatment records from the East Orange and 
Los Angeles VA Medical Centers (VAMC) regarding treatment for 
hypertension between the veteran's discharge from service and 
diagnosis of hypertension in 2000 (Hearing transcript, pp. 6-
7).  Pursuant to the Board's remand instructions, see Stegall 
v. West, 11 Vet. App. 268, 271 (1998), the AMC in its 
February 2005 letter asked the veteran to furnish dates and 
places of VA treatment and to provide consent to release 
information for private physicians including those from Los 
Angeles and East Orange.  The veteran has not provided any of 
the requested specific information regarding such treatment, 
and VA was therefore not required to take additional action 
in this regard under its duty to assist.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist 
is not always a one-way street."); 38 C.F.R. 
§§ 3.159(c)(1)(i), (c)(2)(i) (2005) (requiring claimant to 
cooperate fully with VA's efforts to obtain federal and non-
federal records).

As there is no indication that any other records exist that 
should be requested, or that any pertinent evidence was not 
received, VA thus complied with the VCAA's duty to assist 
provisions and their implementing regulations.  Therefore, 
under these circumstances, no further development is required 
to comply with the VCAA or the implementing regulations, and 
the Board will proceed to adjudicate the veteran's claims.

Applicable Legal Principles

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for a disability that is 
proximately due to or the result of an already service-
connected condition.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. §§ 3.303(a), 3.310(a) (2005).  Where a claimant's 
service-connected disability aggravates, but is not the 
proximate cause of, a non-service-connected disability, 
service connection may be granted for that increment in 
severity of the non-service-connected disability attributable 
to the service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439, 445, 448 (1995).  Here, as the veteran has recently 
been granted service connection for diabetes, and the 
February 2005 VA examiner addressed whether it was related to 
the veteran's peripheral neuropathy, the Board will consider 
whether either claimed disorder is secondary to diabetes.  
See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (Board must 
review all issues reasonably raised from a liberal reading of 
all documents in the record).

In addition, certain disorders will be presumed to have been 
incurred in service if manifested to a compensable degree 
within a specified presumptive period following service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  Hypertension is a chronic disease that is 
presumed to be service connected if it manifests to a degree 
of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) 
(2005).  Acute and subacute peripheral neuropathy are 
diseases associated with exposure to an herbicide agent that 
are presumed service connected if they manifest to within a 
compensable within a year after the last date of in-service 
herbicide exposure, which itself is presumed for veterans 
such as this one who served in Vietnam.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2005).  Acute and 
subacute peripheral neuropathy are defined as transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of onset.  38 C.F.R. § 3.309(e), Note 2 (2005).

When a disease is shown to be chronic in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  When such chronicity in service or within the 
presumptive period is not adequately supported, or may be 
legitimately questioned, a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2005).  Service connection also 
is permissible for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, indicates the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

Peripheral Neuropathy

There is no evidence of any symptoms of peripheral neuropathy 
in the SMRs, and the June 1970 discharge examination 
indicates that all systems, including the neurological system 
and upper and lower extremities, were normal, other than the 
mouth and throat due to in-service tonsillitis and a left 
hand wound.  Thus, there is no evidence that the veteran had 
peripheral neuropathy in service.  Moreover, the first 
diagnosis of peripheral neuropathy appears to be in the April 
2000 VA outpatient treatment (VAOPT) records.  There is thus 
no evidence of continuity of symptomatology, or that 
peripheral neuropathy arose within the one year after 
exposure presumptive period, or that the peripheral 
neuropathy appeared within weeks or months of exposure to an 
herbicide agent and resolved within two years of onset so as 
to constitute acute or subacute peripheral neuropathy under 
the definition in the applicable regulation.

In addition, although the veteran claimed at the February 
2005 VA examination that his peripheral neuropathy began 
three to four years after service and at the Central Office 
hearing that he first noticed symptoms in 1995 to 1996 
(hearing transcript at 20), and that this disorder was 
related to service, he is not competent to diagnose this 
disorder or to opine as to its etiology.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995).  In contrast, the February 2005 VA 
examiner, after reviewing the claims file and examining the 
veteran, concluded that, notwithstanding the veteran's claim 
as to date of onset, the peripheral neuropathy arose in 2000 
many years after service.  He also concluded that the 
peripheral neuropathy did not likely result from the 
veteran's diabetes, but was more likely the result of his 
chronic or heavy alcohol use.  Although the veteran in his 
December 2005 letter and the veteran's representative in the 
March 2006 informal hearing presentation indicated that he 
had "not now or ever been an alcoholic," the February 2005 
VA examiner did not characterize him as such.  Rather, the VA 
examiner noted heavy and chronic alcohol use, not necessary 
alcoholism, and there was evidence in the record to support 
this statement, including the August 2003 VAOPT note that 
indicated the veteran admitted to heavy drinking until two 
years previously.  Thus, the February 2005 VA examiner 
reviewed the claims folder and accurately characterized its 
contents in explaining his definitive conclusion, and this 
opinion is competent evidence.  Cf.  Grover v. West, 12 Vet. 
App. 109, 112 (1999) (a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence); Miller v. West, 
11 Vet. App. 345, 348 (1998) (a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record); Black v. Brown, 5 
Vet. App. 177, 180 (1995) (a medical opinion is inadequate 
when it is unsupported by clinical evidence); Winsett v. 
West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to 
"may or may not" is an insufficient basis for an award of 
service connection).

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran did not have 
peripheral neuropathy in service, peripheral neuropathy of 
any kind did not arise within the one year of exposure 
presumptive period or for many years thereafter, and his 
current peripheral neuropathy is not proximately due to, the 
result of, or aggravated by his service-connected diabetes or 
otherwise related to service.  The benefit-of-the-doubt 
doctrine is therefore not for application, and the claim for 
service connection for peripheral neuropathy must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).

Hypertension

38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2005) 
defines hypertension as diastolic blood pressure 
predominantly 90 mm. or greater, and isolated systolic 
hypertension as systolic blood pressure of predominantly 160 
mm. or greater with a diastolic blood pressure of less than 
90 mm.  There is no evidence of high blood pressure readings 
or hypertension in the SMRs, and at the June 1970 separation 
examination, the veteran's blood pressure readings were 
118/60 and the vascular system was normal.  Thus, there is no 
evidence of hypertension in service.  Moreover, the first 
evidence of hypertension appears to be in the April 2000 
VAOPT note with blood pressure readings of 190/140 and 
188/130, almost thirty years after service.  Thus, there is 
no evidence that the veteran's hypertension arose within the 
one-year presumptive period or for many years thereafter, and 
there is therefore no evidence of continuity of 
symptomatology.

Nor is there any competent evidence that the veteran's 
hypertension is proximately due to, the result of, or 
aggravated by his diabetes or otherwise related to service.  
The veteran's testimony that he was told he had elevated 
blood pressure at his separation examination (hearing 
transcript, p. 6) is not consistent with the clinical 
evidence noted above of normal blood pressure readings at the 
separation examination.  Moreover, his testimony that he has 
had high blood pressure since service and that is related 
thereto is not competent evidence because he does not possess 
the requisite expertise to diagnose this disorder or to opine 
as to its etiology.  Cromley v. Brown, 7 Vet. App. at 379.  
In addition, there are many VAOPT records that contain normal 
blood pressure readings, such as, June 2003: 124/73; July 
2003: 110/67; September 2003: 115/64, 104/66, 122/85; and 
those that diagnose the veteran with hypertension such as the 
April 2000, November 2002, and September 2003 VAOPT notes, or 
contain high blood pressure readings, such as, April 2000: 
190/140 and 188/130; September 2004: 120/80 to 150/90; and 
the 136/104 reading at the February 2005 VA examination, do 
not relate this hypertension to the veteran's diabetes or his 
military service.

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran did not have 
hypertension in service, this disorder did not arise within 
the one-year presumptive period or for many years thereafter, 
and it is not proximately due to, the result of, or 
aggravated by his diabetes or otherwise related to service.  
The benefit-of-the-doubt doctrine is therefore not for 
application, and the claim for service connection for 
hypertension must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).


ORDER

The claim for service connection for peripheral neuropathy is 
denied.

The claim for service connection for hypertension is denied.


REMAND

As noted, the RO granted service connection for diabetes in 
December 2005 and assigned a 20 percent rating.  In the March 
2006 informal hearing presentation, the veteran's 
representative wrote: "[T]he veteran contends that his 
diabetes mellitus type II is more severe than the current 20 
percent evaluation, and that a higher evaluation is 
warranted" (page 2).  As these terms can reasonably be 
construed as disagreement with the rating and a desire for 
appellate review, it constitutes a notice of disagreement 
(NOD).  38 C.F.R. § 20.201 (2005) (special wording not 
required for NOD).  As the NOD initiated the appeals process, 
but no SOC has been issued, the claim must be remanded for 
issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this claim is REMANDED for the following 
development and consideration:

1.  Explain the application of the VCAA 
to the veteran's claim for an initial 
rating higher than 20 percent for his now 
service-connected diabetes, consistent 
with all applicable case law including, 
but not limited to, Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (Vet. 
App. March 3, 2006).

2.  Issue a SOC on the issue of 
entitlement to a higher initial rating 
for diabetes.  In the event the veteran 
wants to perfect an appeal on this issue, 
a timely Substantive Appeal would be 
required.  Without a Substantive Appeal 
being submitted, the Board has no 
jurisdiction over this issue.

3.  Thereafter, to the extent that the 
benefit sought is not granted, the case 
should be returned to the Board for 
further appellate consideration.

No action by the veteran is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


